DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,607,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
None of the prior art, single or in combination, teaches: 
“an order processor, coupled to said state processor, configured to generate said state changes, and configured to access and transmit said state changes in each of said durable order queues to a synchronization server, from oldest to youngest, when operably connected to a network, wherein said order processor comprises current order state fields corresponding to said orders, and wherein said order processor utilizes domain specific rules disposed therein to resolve conflicts in said orders occurring from state change updates received from said synchronization server which result from other state changes to said orders generated by one or more other POS terminals”, 
as recited in claim 1. 
Claims 8 and 15 recite similar limitations, and therefore are patentable over prior art.
Claims 2-7, 9-14 and 16-20 depend, directly or indirectly, from claims 1, 8 or 15, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2015/0206116 (Bess et al.) discloses a local Point-of-Service (POS) server can receive requests from POS terminals on the local network that are unable to communicate with a central POS server due to, for example, a loss of network connectivity. The local POS server can generate transactions based on the requests, and store the transactions in a queue. The local POS can then transfer the queue to a recovery agent executing on the central POS server once connectivity has been restored. The central POS server can process a transaction by invoking an API of an order management system using a command and input parameters comprised within a transferred transaction. 
However, Bess et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2016/0125449 (Beatty et al.) discloses a computer-implemented method for an extensible point-of-sale device. The method includes registering a third-party application to be notified of a transaction change on the point-of-sale device. The method also includes displaying a user interface to a user during a purchase transaction on a display of the point-of-sale device using one of a register module and a payment module. The method also includes receiving the transaction change via the user interface of the point-of-sale device. The method also includes broadcasting the transaction change to a set of registered applications that includes the third-party application. The method also includes taking an action that modifies the purchase transaction using the third-party application in response to the broadcasting. 
However, Beatty et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2017/0161851 (Li et al.) discloses a restaurant management system is disclosed, comprising: a management tablet computer for receiving touch-based user input; a coordinating server for receiving an instruction from the management console and for sending a message with destination information based on the instructions; a message queueing server, for receiving the message from the coordinating server, evaluating the destination information of the message, and forwarding the message to at least one destination, the message queueing server further comprising a plurality of messaging queues; and a smartwatch for receiving the message from the message queueing server, the smartwatch corresponding to the destination information of the received messages. 
However, Li et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687